Dismissed and Opinion Filed July 20, 2016




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01383-CR

                        JAVONTA MCCHEL WILLIAMS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-75534-P

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Brown
                               Opinion by Chief Justice Wright
        Javonta Mcchel Williams was charged with aggravated assault, family violence, with a

deadly weapon by shooting the complainant with whom he had a dating relationship. After

finding him guilty as charged, the jury assessed punishment at life in prison.

        Judgment was entered October 22, 2015, and appellant filed a timely notice of appeal. In

January 2016, when no reporter’s record had been filed, this Court abated the case and ordered

the trial court to determine whether appellant desired to prosecute the appeal and if so, why the

reporter’s record had not been filed. Shortly thereafter, appellant filed a letter informing the

Court that he had timely filed a motion for new trial which had been granted as to punishment

only.
       By order dated February 2, 2016, we reinstated the case and ordered appellant to file

either a motion to dismiss or a motion to abate the appeal until appellant had been sentenced

following his new punishment hearing. In response, appellant filed a motion to abate and asked

us to remand the case to the trial court for the new punishment hearing, stating he did so “to

conserve judicial resources and to properly expedite the orderly progression of this appeal.” We

granted the motion in part by giving the trial court sixty days in which to complete a new

punishment hearing. We ordered appellant to file either a motion to reinstate the appeal or

written verification that the punishment hearing had not been completed by the end of the sixty-

day period. In April and in May, appellant filed status letters informing the Court that “the

parties are still in plea negotiations.” By letter dated May 19, 2016, we directed appellant to file

either a motion to reinstate or a motion to dismiss by June 13, 2016. We cautioned appellant no

further extensions would be granted and that his failure to file a motion would result in the case

being reinstated and dismissed without further notice. To date, no motion has been received by

the Court.

       On the Court’s own motion, we REINSTATE this appeal. Because no sentence has been

imposed, we lack jurisdiction. See TEX. R. APP. P. 26.2(a) (notice of appeal must be filed after

sentence imposed).

       We DISMISS the appeal.




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47
151383F.U05

                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAVONTA MCCHEL WILLIAMS,                           On Appeal from the 203rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F14-75534-P.
No. 05-15-01383-CR        V.                       Opinion delivered by Chief Justice Wright,
                                                   Justices Myers and Brown participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered July 20, 2016.




                                             –3–